Citation Nr: 0840986	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for arthritis in the upper extremities 
(formerly, the arms) has been received.  

2.  Entitlement to service connection for arthritis in the 
upper extremities.  

3.  Whether new and material evidence to reopen a claim for 
service connection for arthritis in the lower extremities 
(formerly, the legs) has been received.  

4.  Entitlement to service connection for polio.

5.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.  

6.  Entitlement to service connection for right leg numbness.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from January 2004 and February 2007 rating decisions.  In the 
January 2004 rating decision, the RO denied service 
connection for polio and post-traumatic stress disorder 
(PTSD), and granted service connection and assigned an 
initial, noncompensable rating for bilateral hearing loss, 
effective May 30, 2003.  In May 2004, the veteran filed a 
notice of disagreement (NOD).  Although, in the NOD, the 
veteran acknowledged that he had been furnished notice of 
both October 2003 and January 2004 rating decisions, a June 
2004 Report of Contact clarifies that his May 2004 NOD was 
filed in response to the January 2004 rating decision.  A 
March 2005 rating decision granted service connection for 
PTSD, representing a full grant of that benefit sought.  A 
statement of the case (SOC) regarding the claims for service 
connection for polio and an initial, compensable rating for 
bilateral hearing loss was issued in March 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2005.

In the February 2007 rating decision, the RO, inter alia, 
found that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for 
arthritis in the arms and legs.  In May 2007, the veteran 
filed an NOD.  An SOC was issued in January 2008, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in February 2008.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
issue on appeal in light of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

Regarding the requests to reopen the claims for service 
connection for arthritis in the upper and lower extremities, 
the Board has also considered the recent decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the veteran 
was previously denied service connection for arthritis in the 
arms and legs on the basis that there was no post-service 
medical evidence of current arthritis.  In April 2005, the 
veteran sought to reopen his claim for arthritis.  As there 
was no post-service evidence of arthritis in the upper or 
lower extremities at the time of the previous rating 
decision, any findings arthritis since that denial cannot 
constitute a different diagnosed disease or injury.  As such, 
new and material evidence is required to reopen the claims 
for service connection for arthritis in the upper and lower 
extremities.  

As will be discussed further below, the record reflects that 
medical evidence of arthritis in the hands has been 
associated with the claims file since the prior final denial 
of the veteran's claim for service connection for arthritis 
in the arms and legs.  Based on the foregoing, the Board has 
recharacterized the request to reopen as encompassing a 
request to reopen the claim for service connection for 
arthritis in the upper extremities, and a request to reopen 
the claim for service connection for arthritis in the lower 
extremities.  The Board notes that this characterization of 
the issue is consistent with the veteran's assertions, as, in 
a September 2005 statement, he specifically indicated that he 
has had problems with arthritis in his hands and feet.  As 
such, and given the Board's favorable disposition on the 
request to reopen the claim for service connection for 
arthritis in the upper extremities, the Board has 
recharacterized the appeal as encompassing the matters set 
forth on the title page.  

The Board notes that, in June 2007, the veteran had an 
Informal Conference with a Decision Review Officer (DRO).  
The report of this conference reflects that the DRO would 
review the issue of arthritis in the arms and legs and render 
a decision, noting that, if the benefit was not granted, the 
veteran would submit a VA Form 9 and request a hearing before 
a Veterans Law Judge.  In June 2007, the veteran's 
representative, on behalf of the veteran, requested a formal 
DRO hearing, however, the veteran cancelled this hearing 
request in January 2008.  In his February 2008 Form 9, the 
veteran indicated that he did not want a hearing before a 
Veterans Law Judge, and, in a statement accompanying the Form 
9, the veteran's representative specifically pointed out that 
the veteran did not want a Board hearing.  

In statements submitted in March 2008, the veteran indicated 
that he wanted an unbiased hearing, and that he wanted to go 
before an appeal board which was not VA-connected.  In a June 
2008 letter, the RO informed the veteran that there was no 
authority for a non-VA hearing.  In his September 2008 pre-
certification review, the veteran's representative indicated 
that no hearing was requested.  Based on the foregoing, the 
Board finds no outstanding hearing requests of record.  

In October 2008, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

The Board's decision reopening the claim for service 
connection for arthritis in the upper extremities and denying 
an initial, compensable rating for bilateral hearing loss is 
set forth below.  The matter of service connection for 
arthritis in the upper extremities on the merits, the request 
to reopen the claim for service connection for arthritis in 
the lower extremities, and the claim for service connection 
for polio are addressed in the remand following the order.  
Also addressed in the remand is the claim for service 
connection for right leg numbness-for which the veteran has 
completed the first of two actions required to place this 
matter in appellate status.  These matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim decided herein have accomplished.  

2.  In an April 1981 confirmed rating decision, the RO found 
that new and material evidence to reopen the veteran's claim 
for service connection for arthritis in the arms and legs had 
not been received; although notified of the denial in an 
April 1981 letter, the veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the April 
1981 confirmed rating decision is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, relates to an unestablished fact necessary to 
substantiate the claim for service connection for arthritis 
in the upper extremities, and raises a reasonable possibility 
of substantiating the claim.

4.  July 2003 audiological evaluation revealed Level II 
hearing in each ear, January 2007 audiological evaluation 
revealed Level II hearing in the right ear and Level IV 
hearing in the left ear, and September 2007 audiological 
evaluation revealed Level I hearing in the right ear and 
Level IV hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The April 1981 confirmed rating decision, which found 
that new and material evidence to reopen the veteran's claim 
for service connection for arthritis in the arms and legs had 
not been received, is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence regarding arthritis in the upper extremities, 
received since the RO's April 1981 confirmed rating decision, 
is new and material, the criteria for reopening the claim for 
service connection for arthritis in the upper extremities are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  The criteria for an initial, compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103,  5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.85 (Diagnostic Code (DC) 6100), 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the request to 
reopen the claim for service connection for arthritis in the 
upper extremities, the Board finds that all notification and 
development actions needed to fairly adjudicate this aspect 
of the appeal have been accomplished.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2008 post-rating letter, the RO 
provided notice of the information and evidence needed to 
substantiate the claim for a higher rating for bilateral 
hearing loss, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
January 2008 letter also provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the January 2008 letter, 
and opportunity for the veteran to respond, the July 2008 
SSOC reflects readjudication of the claim for an initial, 
compensable rating for bilateral hearing loss.  Hence, the 
veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of July 2003, and 
January 2007 VA examinations.  Also of record and considered 
in connection with the appeal are various statements 
submitted by the veteran and his representative, on his 
behalf.  

As will be discussed below, the reopened claim for service 
connection for arthritis in the arms and legs is being 
remanded, in part, to obtain record of treatment from the 
veteran's private primary care physician, Dr. James O'Connor.  
There is no indication that records of treatment from Dr. 
O'Connor would pertain to bilateral hearing loss.  In this 
regard, correspondence and records of treatment from Dr. 
O'Connor currently associated with the claims file make no 
mention of hearing loss, and the veteran submitted a November 
2006 audiological report from a different private health care 
provider.  As there is no indication that the records of 
private treatment from Dr. O'Connor would include treatment 
for hearing loss, these records are not pertinent to the 
claim for an initial, compensable rating for bilateral 
hearing loss.  As such, a remand to obtain these records 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).  

Based on the foregoing, the Board finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims decided herein, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters decided 
herein, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In September 1952, the veteran filed his initial claim for 
service connection for arthritis.  An April 1953 rating 
decision denied service connection for arthritis in the arms 
and legs on the basis that no arthritis was shown on recent 
examination.  The veteran requested reopening of this claim 
in February 1981.  In an April 1981 confirmed rating 
decision, the RO found that new and material evidence had not 
been submitted sufficient to reopen the claim for service 
connection for arthritis.  

The pertinent evidence of record at the time of the April 
1981 confirmed rating decision included the veteran's service 
treatment records, which reflect that, on separation 
examination in September 1952, the veteran was diagnosed with 
arthritis of all joints, which he claimed was incurred in 
military service.  In describing significant history, the 
physician noted that the veteran had arthritis in the upper 
left extremities.  Also of record at the time of the April 
1981 rating decision was the report of a November 1952 VA 
examination.  There was no abnormality, swelling, or atrophy 
in the upper or lower extremities on examination, and all 
extremities had full motion and good strength.  A December 
1952 X-ray of the knees and ankles revealed no evidence of 
bone or joint pathology.  

In February 1981, an October 1951 Result of Investigation of 
Complaint was associated with the claims file.  This report 
reflects that the Regimental Surgeon at Camp Cooke indicated 
that the veteran's diagnosis was arthritis, rheumatoid, 
affecting the knees, ankles, and wrists and that, the 
veteran's condition had improved very much, so that now he 
had only slight pain in the right knee.  The report also 
noted that the veteran had been recently examined by an 
orthopedic consultant with no abnormalities found.  

Although notified of the RO's April 1981 confirmed rating 
decision in a letter in the same month, the veteran did not 
initiate an appeal; hence, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The veteran sought to reopen his previously denied 
claim for arthritis in the upper extremities in September 
2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
April 1981 confirmed rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since April 1981 
includes a May 2001 record of VA treatment, which includes an 
assessment of osteoarthritis of the hands.  Also added to the 
claims file since April 1981 is a February 2008 letter from 
the veteran's private physician, Dr. O'Connor.  Dr. O'Connor 
stated that the veteran had asked him to render an opinion as 
to if his arthritis is service related.  Dr. O'Connor 
indicated that he had examined the veteran, who complained of 
pain and stiffness in the right shoulder and lower back.  The 
physician noted changes of osteoarthritis in the hands.  He 
indicated that he had reviewed a letter he had previously 
sent to VA, as well as the veteran's 1952 separation 
examination and X-rays of the right shoulder and lower back 
taken in 2004 and 2006, respectively.  Dr. O'Connor opined 
that, given the veteran's longstanding complaints, the note 
on his discharge papers indicating arthritis, his history of 
trauma in the military, and the objective findings on X-ray, 
it was reasonable to assume that the disability he was 
currently experiencing (in the shoulder and lower back) had 
its origins in the military.  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency adjudicators at the time of the 
April 1981 denial of the request to reopen the claim for 
service connection, and is not duplicative or cumulative of 
evidence previously of record.  Moreover, the evidence is 
"material" in that, when considered together with the 
finding of arthritis in all joints on separation examination, 
the findings of osteoarthritis and osteoarthritic changes in 
the hands suggests that the veteran may have current 
arthritis in the upper extremities related to service.  As 
such, this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
arthritis in the upper extremities are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

B.  Higher Initial Rating

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 
38 C.F.R. § 4.86(b).

The veteran was afforded a VA audiological evaluation in July 
2003.  On audiological testing, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
40
65
70
LEFT
10
35
60
65

Pure tone threshold averages were 46 decibels (dB) in the 
right ear and 42 dB in the left ear.  Speech discrimination 
scores on the Maryland CNC Word List were 88 percent in the 
right ear and 88 percent in the left ear.  The summary of 
audiological test results was mild to moderate high frequency 
hearing loss, bilaterally.  

Records of VA treatment include an October 2004 audiological 
evaluation.  This evaluation revealed pure tone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
60
60
LEFT
10
40
55
60

Pure tone threshold averages were 46 decibels (dB) in the 
right ear and 41 dB in the left ear.  The audiologist noted 
that the veteran had moderate to severe sensorineural hearing 
loss in the mid to high frequencies with good word 
recognition.  

The veteran has submitted a November 2006 private audiometric 
report which includes an uninterpreted audiogram, which the 
Board may not consider as evidence.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  While there is a post-it note 
listing numbers for the right and left ear, there is no 
indication that this note was drafted by the audiologist who 
performed the testing, and these numbers do not appear to 
correspond with the findings presented in graphical form.  

The veteran was afforded another VA audiological evaluation 
in January 2007.  Audiological testing revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
60
60
LEFT
25
60
60
60

Pure tone threshold averages were 49 decibels (dB) in the 
right ear and 51 dB in the left ear.  Speech discrimination 
scores on the Maryland CNC Word List were 90 percent in the 
right ear and 82 percent in the left ear.  The summary of 
audiological test results was mild to moderately severe 
sensorineural hearing loss, bilaterally.   

Most recently, records of VA treatment from September 2007 to 
March 2008 include the veteran's complaint, made during VA 
treatment in September 2007, that he had complete hearing 
loss in the right ear, as he could not understand his wife 
when she spoke on his left side.  The veteran underwent 
examination by an audiologist later in September 2007.  
Audiological testing revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
60
70
70
LEFT
15
50
70
80

Pure tone threshold averages were 56 decibels (dB) in the 
right ear and 54 dB in the left ear.  Speech discrimination 
scores were 92 percent in the right ear and 80 percent in the 
left ear.  The audiologist indicated that pure tone results 
revealed normal hearing to 1000 Hertz, sloping to a 
moderately severe sensorineural hearing loss, bilaterally.   

The Board notes that, during VA primary care treatment in 
March 2008, the physician noted the identical complaint 
regarding the veteran's assertion of complete hearing loss in 
the right ear.  However, this complaint appears to be part of 
word for word reiteration of the description of the veteran's 
complaints and history from the September 2007 record of 
treatment.  In any event, the physician found no new acute 
changes on examination of the head, eyes, ears, nose, and 
throat.  

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the July 
2003 audiometric evaluation reveals Level II hearing in both 
ears, based on application of the reported findings to Table 
VI.  Application of these findings to Table VII corresponds 
to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Because these results do not reveal an 
exceptional pattern of hearing loss in either ear Table VIA 
is not for application.  38 C.F.R. § 4.86(a).  

As speech discrimination testing was not a component of the 
October 2004 audiological evaluation, these results cannot be 
applied to Table VI.  These results also do not reveal an 
exceptional pattern of hearing loss in either ear.  

The January 2007 audiological evaluation reveals Level II 
hearing in the right ear and Level IV hearing in the left 
ear, based on application of the reported findings to Table 
VI.  Application of these findings to Table VII corresponds 
to a noncompensable rating.  These results do not reveal an 
exceptional pattern of hearing loss.  

The September 2007 audiological evaluation reveals Level I 
hearing in the right ear and Level IV hearing in the left 
ear, based on application of the reported findings to Table 
VI.  Application of these findings to Table VII again 
corresponds to a noncompensable rating.  These results also 
do not reveal an exceptional pattern of hearing loss.  

During VA treatment, the veteran described the difficulties 
caused by his bilateral hearing loss.  In this regard, during 
treatment in October 2004, the veteran indicated that his 
hearing loss caused difficulty in his job as an antique 
dealer, and the veteran reported during VA treatment in 
September 2007 that he could not hear his wife when she spoke 
to him on the right side.  In March 2008, the veteran 
submitted a newspaper article regarding hearing loss 
experienced by veterans who served in Iraq and Afghanistan, 
which noted that anyone with at least a 10 percent loss in 
hearing qualifies for disability.  The Board in no way 
discounts the veteran's difficulties, or his assertions that 
his bilateral hearing loss should be rated higher, however, 
it must be emphasized that the assignment of  disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.1 (2008).

As a final point, given the mechanical nature of deriving the 
evaluation for the veteran's bilateral hearing loss,  it 
would appear that the provisions of 38 C.F.R. § 3.321 (2008) 
(for assignment of a higher rating on an extra-schedular 
basis, as cited to in the March 2005 SOC) would be 
inapplicable in the evaluation of his claim.  However, even 
if consideration of those provisions in rating this 
disability were appropriate, the Board notes that  the 
disability has not objectively been shown to markedly 
interfere with the veteran's employment (in this regard, 
while the record reflects that the veteran is employed part-
time in an antique business he shares with his wife, the 
veteran described only difficulty with his job) or to warrant 
frequent periods of hospitalization, nor has the disability 
otherwise rendered impractical the  application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet.  App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of the veteran's bilateral hearing loss, pursuant to 
Fenderson, and the claim for an initial, compensable rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, given the mechanical method of deriving 
schedular ratings for hearing loss, and because there is no 
showing that the criteria for invoking the procedures for 
assignment of a higher rating on an extra-schedular basis are 
met, that doctrine is not for application in this appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990). 

ORDER

As new and material evidence to reopen the claim for service 
connection for arthritis in the upper extremities (formerly, 
the arms) has been received, to this limited extent, the 
appeal is granted.

An initial, compensable rating for bilateral hearing loss is 
denied.  





REMAND

The Board finds that further RO action on the claim for 
service connection for arthritis in the upper extremities, on 
the merits, the request to reopen the claim for service 
connection for arthritis in the lower extremities, and the 
claim for service connection for polio is warranted.  

The veteran contends that he has arthritis in the upper 
extremities related to service.  As discussed above, records 
of VA and private treatment include findings of 
osteoarthritis/osteoarthritic changes in the hands.  The 
September 1952 separation examination included a finding of 
arthritis in all the joints.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).  

Given the finding of arthritis in service, and the current 
findings of osteoarthritis in the hands, the Board finds that 
a medical opinion -based on full consideration of the 
veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve 
the claim for service connection for arthritis in the upper 
extremities.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim for service 
connection for arthritis in the upper extremities.  See 38 
C.F.R. § 3.655(b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.
 
Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In this 
regard, the record reflects that pertinent, identified 
private medical records have not been obtained.  In an 
October 2004 letter, Dr. O'Connor identified himself as the 
veteran's primary care physician.  In his February 2008 
letter, he stated that he had been treating the veteran since 
1986.  While records of treatment from August to November 
1999 have been associated with the claims file, the 
correspondence from Dr. O'Connor reflects that numerous 
records of treatment have not been obtained.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for arthritis in the upper and lower 
extremities and/or polio from Dr. O'Connor.  If current 
authorization to obtain these records is required, the RO 
should request that the veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records, and any such authorization should be 
associated with the claims file.

In addition, the claims file currently includes outpatient 
treatment records from the Boston VA Medical Center (VAMC), 
dated from May 2002 to March 2008 and the Providence VAMC, 
dated from February 2003 to April 2005.  In a June 2007 
statement, the veteran specifically reported that he pointed 
out his problem with arthritis in the fingers to the doctor 
during his last examination in Providence.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records from the Boston VAMC (since March 
2008) and the Providence VAMC (since April 2005) following 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities.  

In addition, the Board finds that, in regard to the request 
to reopen the claim for service connection for arthritis in 
the lower extremities, additional RO action is needed to 
comply with the notification requirements of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With respect 
to a request to reopen a previously denied claim, a claimant 
must be notified of both what is needed to reopen the claim 
and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board further notes that proper notice under 
Kent describes "what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  See Kent, 20 Vet. App. at 10.  

While July and November 2006 VCAA letters provided notice 
regarding the information and evidence needed to substantiate 
a claim for service connection for arthritis in the arms and 
legs, on the merits, there is no indication that the RO has 
provided notice to the veteran regarding what is needed to 
reopen his claim, or has considered the bases for the denial 
in the last final prior denial and then provided the veteran 
with specifically tailored notice explaining what was needed 
to reopen the claim for service connection for arthritis in 
the lower extremities (formerly, legs) in light of the prior 
deficiency(ies) in the claim.  As such, the Board finds that 
a remand of the claim is necessary for full compliance with 
the VCAA's notice requirements.  The Board emphasizes that 
action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claims remaining on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
In addition to providing the definition of new and material 
evidence (as in effect since August 29, 2001) and notice of 
the basis(es) for the prior denial of the claim in the April 
1981 confirmed rating decision, the RO should provide 
information as to what evidence is needed to establish the 
claim, on the merits.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

As a final matter, the Board notes that, in an August 2005 
rating decision, the RO, inter alia, denied service 
connection for right arm and right leg numbness.  In 
September 2005, the veteran filed an NOD with the denial of 
service connection for numbness in the leg, stating, "I 
disagree with your findings concerning my legs."  While the 
RO characterized the issue as entitlement to service 
connection for right arm and right leg numbness, in light of 
the fact that the veteran only expressed disagreement with 
the finding regarding his leg, the Board has characterized 
this issue as reflected on the title page.    

An NOD has been filed with the denial of the claim for 
service connection for right leg numbness; however, the RO 
has yet to issue a SOC with respect to that claim, the next 
step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this 
matter must be remanded to the RO for the issuance of an SOC.  
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.


Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative an SOC with 
respect to the August 2005 denial of 
service connection for right leg 
numbness.  Along with the SOC, the RO 
should furnish a VA Form 9, and afford 
them the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on that claim.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate 
status-here, service connection for 
right leg numbness-a timely appeal must 
be perfected within 60 days of the 
issuance of the SOC.

2.  The RO should obtain all records of 
evaluation and/or treatment for arthritis 
or polio from the Boston VAMC (since 
March 2008), and the Providence VAMC 
(since April 2005).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should furnish to the veteran 
a VCAA-compliant notice letter regarding 
the claims remaining on appeal

This letter must explain what type of 
evidence is needed to reopen the claim 
for service connection for arthritis in 
the lower extremities (formerly, legs) 
(in light of the basis(es) for the prior 
denial of the claim) as well as what is 
needed to establish the underlying claim 
for service connection.  

The RO should specifically address the 
element(s) required to establish service 
connection that was/were found 
insufficient in the previous denial of 
the claim, as required by Kent (cited to 
above).  In defining the term "new and 
material evidence," the RO must use the 
version of 38 C.F.R. § 3.156 applicable 
to claims filed on and after August 29, 
2001.  

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal.  

The RO should specifically request that 
the veteran provide current, signed 
authorization to enable it to obtain 
records of private treatment for 
arthritis of the upper or lower 
extremities and/or polio from Dr. 
O'Connor (as identified above). 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from Dr. O'Connor (as noted 
above)-by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination of his upper 
extremities, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should identify any current 
arthritis in the upper extremities, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
any diagnosed arthritis is the result of 
injury or disease incurred in or 
aggravated by service.  In rendering the 
requested opinion, the examiner should 
specifically address the veteran's 
separation examination.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal.  If the veteran 
fails, without good cause, to report to 
any scheduled examination(s) to evaluate 
the reopened claim for service connection 
for arthritis in the upper extremities, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claims, on the merits, in light of all 
pertinent evidence and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (
West Supp. 2008).  The RO is also reminded that this appeal 
has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


